Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  “coppers” should be written “copper.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “possesses a property of increased FR.” The limitation is indefinite, because it is not clear how inventor is using the term “FR.” Claim 1 defines “FR” as “flame retardant” (noun), NOT as a property. Claim 2 may or may not be using the term to mean “fire retardancy.” However, it is not clear that Claim 2 is meant to claim that a lignocellulosic material INTO WHICH fire retardant materials (FR) are to penetrate should already comprise increased FR. Examiner considers the limitation to mean “flame retardant comprising one or more of soluble alkali metal silicates . . . and soluble alkali metal aluminates . . . .” Examiner considers the limitation to include either the interpretation that the lignocellosic material has a property of having increased fire retardant materials (which is consistent with the definition in Claim 1, but does not clearly make sense in the context of adding the same fire retardant (FR) to a lignocellulosic material which already has those fire retardant materials) OR ELSE that “FR” is used inconsistently with the definition of Claim 1 to mean “fire retardancy.”
Claim 2 recites the limitation “increased FR.” The limitation is indefinite, because the term “increased” is a relative term. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what any increase is meant to be relative to -- for example, increase in comparison the prior art or increased within a process of adding more fire retardant or fire retardancy, depending on a proper interpretation of “FR” in Claim 2 (see previous paragraph). Examiner considers that the claim is met in Claim 1 by adding FR (fire retardant) to the lignocellulosic material, which necessarily increases the fire retardant (FR) in the lignocellulosic material. 
Claim 3 recites the limitation “0 to 3,500 kpa” in line 2. The limitation is indefinite, because it is not clear whether the limitation is meant to mean absolute 0 kPa (which is impossible) or to mean a gauge pressure of 0 kPa. Examiner considers the limitation to include the interpretation of a gauge pressure of 0 to 3,500 kPa.
Claim 9 recites the limitation “high and low aromatic hydrocarbons and glycols.” The limitation is indefinite, because it is not clear what is meant by a high or low aromatic hydrocarbon or glycol; there is no standard definition of a “high or low aromatic hydrocarbon or glycol.” This limitation cannot be meaningfully be examined.
Claim 13 recites the limitation “said spray system, the brush, the immersion or the deluge systems.” There is insufficient antecedent basis for the limitation “said . . . the brush” in the claim. Examiner considers the limitation to include the interpretation “a brush,” but to require at least one of the other systems recited in Claim 1, since Claim 1 requires an impregnation treatment process, a spray system, an immersion system, or a deluge system.
Claim 18 recites the limitation “alkali metal aluminates comprise a substrate that retains the alkali metal aluminates.” The limitation is indefinite, because it is not clear what is meant by an alkali metal aluminate comprising a substrate and the specification does not describe an alkali metal aluminate comprising a substrate. Neither the claim nor the specification describe the claim sufficiently clear to permit a meaningful examination of this claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,370,146. Although the claims at issue are not identical, they are not patentably distinct from each other because although Claim 1 of the present application places the step “utilizing on of …” before reciting “a wood preservative and a flame retardant (FR)” and more clearly claims that one of the processes or systems “utilized” is specifically “to penetrate” the wood preservative and flame retardant (FR) recited as “provided” in Claim 1 of US’146, it is clear that the identical method is being claimed and that in both cases one of the four recited systems or processes is used to penetrate the wood preservative and flame retardant into “cellular internal voids of the lignocellulosic material.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon (WO 2016/022032): Moon (WO’032) teaches a  process of imparting enhanced durability and fire retardancy properties to lignocellulosic material comprising providing a wood preservative (Abstract); providing a flame retardant (FR) comprising alkali metal silicates (Abstract); and utilizing one or more of an impregnation treatment process (p. 8, “pressure methods”; p. 20, second paragraph) to cause chemicals to penetrate into cellular internal voids of the lignocellulosic material which becomes an insoluble and fixed lignocellulosic material on subsequent heating steps to the same extent it does in Applicant’s claims (Claims 1-2); “fixation” in Abstract; also, p. 2, last sentence; p. 3, third paragraph, last sentence; p. 4, second and third paragraph -- “insoluble”; p. 5, second and fourth paragraphs). In combination, the flame retardant and wood preservative produce “a working solution” (p. 2, first and third paragraphs). The substrate (e.g. wood) is capable of retaining an alkali metal aluminate in the recited amounts, but Claim 36 only requires one of either alkali metal silicate and alkali metal silicate and WO’032 teaches the alkali metal silicate. No prior art which teaches that a flame retardant include a combination of all three kinds of nanoparticle dispersions in combination -- aluminum oxide nanoparticle dispersions, aluminum silicate nanoparticle dispersions, and also silicon dioxide nanoparticle dispersions in combination -- has been identified as of the time of this Office Action.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712